Name: Commission Regulation (EEC) No 2787/91 of 23 September 1991 re-establishing the levying of customs duties on products falling within CN codes ex 9101 and ex 9102, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 269/ 10 Official Journal of the European Communities 25. 9. 91 COMMISSION REGULATION (EEC) No 2787/91 of 23 September 1991 re-establishing the levying of customs duties on products falling within CN codes ex 9101 and ex 9102, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or the territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation , as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN codes ex 9101 and ex 9102, originating in China, the individual ceiling was fixed at ECU 1 1 025 000 ; whereas, on 7 May 1991 , imports of these products into the Community originating in China reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, HAS ADOPTED THIS REGULATION : Article 1 As from 28 September 1991 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in China : Order No CN code Description 10.1160 ex 9101 11 00 ex 9101 12 00 Wrist-watches, pocket-watches and other watches, including stop ­ watches, with case of precious metal or of metal clad with precious metal : ex 9101 19 00 ex 9101 91 00  Wrist-watches, battery or accumulator powered, whether or not incorporating a stop-watch facility :   Quartz watches  Other :   Battery or accumulator powered :    Quartz watches ex 9102 11 00 ex 9102 12 00 ex 9102 19 00 ex 9102 91 00 Wrist-watches, pocket-watches and other watches, including stop ­ watches, other than those of heading No 9101 :  Wrist-watches, battery or accumulator powered, whether or not incorporating a stop-watch facility :   Quartz watches  Other :   Battery or accumulator powered :    Quartz watches Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (&lt;) OJ No L 370, 31 . 12. 1990, p. 1 . 25. 9 . 91 Official Journal of the European Communities . No L 269/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1991 . For the Commission Christiane SCRIVENER Member of the Commission